Citation Nr: 0528397	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-35 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel






INTRODUCTION

The veteran served on active military duty from January 1963 
to December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  Specifically, in that decision, the RO, 
in pertinent part, denied service connection for bilateral 
hearing loss.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Bilateral hearing loss was not manifested during service, 
or within one year of separation from the service, and is not 
shown to be causally or etiologically related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service and 
may not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100,5102,5103, 5103A, & 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, & 3.326(a) 
(2004).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in May 2004, prior to the initial decision 
on the claim in July 2004.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1)  inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2)  inform the claimant about the information and 
evidence that VA will seek to provide; (3)  inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4)  request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO informed the veteran in the May 2004 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection.  
Specifically, the letter stated that, to

Support the claim for service-connected 
compensation benefits, the evidence must 
show three things:  (1) . . . an injury 
in military service or a disease that 
began in or was made worse during 
military service, or . . . an event in 
service which caused injury or disease; 
(2)  a current physical or mental 
disability; . . . [and] (3)  a 
relationship between . . . current 
disability and an injury, disease, or 
event in military service.  

In addition, the RO informed the veteran in the May 2004 
letter about the information and evidence that VA would seek 
to provide including obtaining evidence kept by VA and any 
other federal government agency; requesting private treatment 
records if the veteran completed a release form; and 
obtaining medical records from a VA facility if the veteran 
provided the location and dates of treatment.  Also, the RO 
notified the veteran that it assisted him by requesting a VA 
audiological examination and that he would be contacted 
separately in the near future by the local VA Medical Center 
(VAMC) regarding the date and time of the scheduled 
examination.  The RO also informed the veteran what type of 
evidence it would consider in reviewing applications and 
making decisions on claims for service connection.  

Further, the RO notified the veteran in the May 2004 letter 
about the information and evidence that he was expected to 
provide.  Specifically, the RO told the veteran that he must 
provide enough information about his records so that the RO 
can request them from the person or agency that has them.  
Also, the RO informed the veteran that it is his 
responsibility to make sure that the RO receives all records 
that are not in the possession of a Federal department or 
agency.  In addition, the RO notified the veteran that 
failure to report to the VA audiological examination 
scheduled with regard to his service connection claim may 
have adverse consequences, including the possible denial of 
his claim.  

Moreover, the RO informed the veteran of the need to give to 
VA any evidence pertaining to his service connection claim.  
In particular, the RO told the veteran of his opportunity to 
submit "additional things."  Also, the Board notes that, in 
the July 2004 rating action and the September 2004 statement 
of the case, the RO informed the veteran of the reasons for 
the denial of his service connection claim and, in so doing, 
notified him of the evidence that was needed to substantiate 
this issue.  

All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

Additionally, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims folder and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with SOCs and SSOCs which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Throughout the current appeal, the veteran has contended that 
he incurred a bilateral hearing loss disability as a result 
of loud noise to which he was exposed during his active 
military duty.  In particular, he has asserted that, while 
participating in ammunition drills during basic training, he 
was exposed to loud noises.  He explained that, during such 
exercises, he was trained on the use of the "105 Howitzer, 
Bazooka, etc." and was not issued ear plugs or any other 
type of noise protection.  Additionally, in a January 2004 
statement, the veteran asserted that, during a VA 
hospitalization in 1970 for mental health treatment, a 
disgruntled patient came up behind the veteran and struck him 
on the side of his head and that this injury impaired his 
hearing ability even more.  

In this regard, the Board acknowledges that current medical 
evidence indicates that the veteran has a chronic bilateral 
hearing loss disability for VA compensation benefit purposes.  
Specifically, the June 2004 VA audiological examination 
reflected the following puretone thresholds:  80, 85, 70, 80, 
and 85 decibels (in the veteran's right ear) and 70, 70, 70, 
75, and 75 decibels (in his left ear) at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The speech recognition 
score was determined to be 14% correct in his right ear and 
30% correct in his left ear.  Clearly, these audiological 
testing results support a finding of impaired hearing 
disability for VA compensation benefit purposes.  See 
38 C.F.R. § 3.385.  

Significantly, however, the claims folder does not provide 
competent evidence of an association between the veteran's 
current bilateral hearing loss disability and his active 
military duty.  In this regard, the Board notes that the 
service medical records are essentially negative for 
complaints of, treatment for, or findings of a hearing loss 
disability.  

On audiological evaluation at the time of the separation 
examination in November 1965, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)

10 (15)
LEFT
0 (15)
0 (10)
0 (10)

10 (15)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

This audiological evaluation demonstrated that the veteran's 
hearing acuity was essentially within normal limits.  See 
Hensley v. Brown, 5 Vet.App. 155, 157 (1993) (in which the 
United States Court of Veterans Appeals (Court) stipulated 
that the threshold for normal hearing is 0 to 20 decibels and 
that defective hearing is characterized by hearing acuity 
which is greater than 20 decibels.)  The Board acknowledges 
that the audiological evaluation conducted at the November 
1965 separation examination shows 25 decibels at 8000 Hertz 
(when converted to ISO-ANSI standards) in the veteran's right 
ear.  Importantly, however, the VA audiologist who conducted 
the VA audiological examination in June 2004 reviewed the 
November 1965 audiological test results and concluded that no 
hearing loss was shown at that time.  

According to post-service medical records, between January 
and June 1970, the veteran was hospitalized at a VA medical 
facility for psychiatric treatment.  The discharge summary 
report from this hospitalization indicates that, in addition 
to schizophrenia schizo-affective type, the veteran was also 
diagnosed with a perforated tympanum on his left side.  
Importantly, however, this medical record does not reflect 
any competent evidence of a hearing impairment.  

In fact, the first competent evidence of a hearing impairment 
is dated in June 2004.  Specifically, a VA audiological 
examination conducted at that time reflected severe to 
profound sensorineural hearing loss bilaterally.  

Significantly, however, the claims folder contains no 
competent evidence associating the veteran's diagnosed 
bilateral hearing loss disability with his active military 
duty.  In fact, the examiner who conducted the VA 
audiological examination in June 2004 and who, at that time, 
had had the opportunity to review the veteran's claims folder 
(including the medical records contained therein) 
specifically concluded that "it is not likely that the 
veteran's hearing loss is related to his military service."  
In support of this conclusion, the examiner cited the normal 
hearing acuity shown on audiological testing at the service 
separation examination.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest hearing loss 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing hearing loss complaints, 
symptoms, or findings for decades between the period of 
active duty and the medical report dated in June 2004 is 
itself evidence which tends to show that hearing loss did not 
have its onset in service or for many years thereafter.
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In the present 
case, the Board finds that the absence of evidence showing 
that the veteran incurred bilateral hearing loss during his 
period of service, combined with the length of time between 
his separation from the service and his first clinical 
evidence of such a disorder, reinforces the conclusion that 
his bilateral hearing loss is not connected to his service.  

Based upon the competent evidence of record, the Board 
concludes, therefore, that the veteran's current bilateral 
hearing loss was not manifested during service, or for many 
years after separation from service, and there is no evidence 
that shows that this disability is in any way related to such 
service.  For these reasons, the Board finds that the 
preponderance of the evidence in this case is against the 
claim for service connection for bilateral hearing loss.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  




ORDER

Service connection for hearing loss is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


